Fourth Court of Appeals
                               San Antonio, Texas
                                     January 30, 2020

                                   No. 04-19-00416-CV

        VILT AND ASSOCIATES, P.C. and Mediation Centers of America, L.L.C.,
                                Appellants

                                            v.

                        Ho Kon PARKER and Richard T. Parker,
                                    Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-19561
                       Honorable Rosie Alvarado, Judge Presiding


                                     ORDER
           We have reviewed appellees’ motion and appellants’ response. We ORDER the
motion carried with the appeal. The motion will be determined at the time the matter is
submitted.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court